DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This allowability notice is in response to the remarks and amendments received on 07 April 2021. Claims 1-10, 17-18 are pending.  Claims 11-16 are cancelled. Claims 1-10 are amended. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1 and its dependents, the best available prior art does not teach or properly suggest the apparatus as claimed where the plurality of sensors are placed into windows in the barrel of an extruder as claimed. The best available prior art combination, U.S. Patent Application Publication 2016/0257038 to Morgenbesser et al. ('038 hereafter) in view of "Near infrared (NIR) spectroscopy for in-line monitoring of polymer extrusion processes" by Rohe et al. ("Rohe" hereafter) in view of U.S. Patent Application Publication 2016/0009014 to Torsten teach an extruder apparatus with a plurality of sensors, but teach placing the sensors elsewhere. The prior art does not motivate placing the sensors in windows in the extruder. Regarding claim 18, the best available prior art, the same combination as cited previously, does .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743